Notice of Allowance
1. 	This Office Action is in response to applicant’s communication filed on 02/17/2021. In virtue of this communication, Claims 1-6 and 8-14 are currently patentable in this communication. 

Allowable Subject Matter
2.	Claims 1-6, 8-14 are allowed, and renumbered as 1-13.

3.	The following is a statement of reasons for the indication of allowable subject matter:
	Shin et al. Pub. No.: US 2012/0155438 A1 teach reordering and reassembling packet data in radio link control layer to retransmit PDU which is failed to arrive at RLC reception side (see fig. 2-3); 
	Celik et al. Pub. No.: US 2013/0242859 A1 teach handling packet data convergence protocol data units to discard the received PDCP PDU or to perform deciphering the received PDCP PDU based on PDCP SN (see fig. 3-5); and
	However, the prior art of record fails to anticipate or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, reordering PCLC PDU, and deciphering PCLC SN to generate PCLC SDU in accordance with 5G network protocol, reordering PLC PDU and deciphering PDCP SN to generate PDCP SDU in accordance with LTE network protocol as detailed in the independent claim 1 and in light of fig. 5-14.


Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643